FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                   December 20, 2011
                      UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                     TENTH CIRCUIT                  Clerk of Court



 RICHITA MARIE HACKFORD;
 NATHAN S. COLLET; OPAL S.
 HACKFORD; RICHARD D.
 HACKFORD,

          Plaintiffs - Appellants,

 v.

 STATE OF UTAH; DUCHESNE
 COUNTY; ROOSEVELT CITY
 POLICE DEPARTMENT;
 ROOSEVELT CITY CORPORATION;                             No. 11-4108
 PETE BUTCHER, Officer/Detective;              (D.C. No. 11-CV-00084-DB-DN)
 DUCHESNE COUNTY JAIL;                                    (D. Utah)
 WALLACE HENDRICKS;
 ROOSEVELT ADULT PROBATION
 & PAROLE; TOM KOSMACK;
 BRAD DRAPER, Officer; UINTAH
 COUNTY; VERNAL CITY
 CORPORATION; UINTAH COUNTY
 JAIL; CHURCH OF JESUS CHRIST
 OF LATTER DAY SAINTS,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, HARTZ, and HOLMES, Circuit Judges. **


      Plaintiffs-Appellants Richita Hackford, Nathan S. Collet, and Opal S.

Hackford, proceeding pro se, appeal from the district court’s denial of their

motion for a restraining order or preliminary injunction. Their brief is

incomprehensible, but appears to allege that the Ute Partition Act of 1954 was

fraudulently enacted and that unspecified rights of theirs are being violated by the

Corporation of the President of the Church of Jesus Church of Latter-day Saints.

We review a district court’s denial of preliminary injunctive relief for an abuse of

discretion. See Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 269

F.3d 1149, 1153 (10th Cir. 2001). To obtain a preliminary injunction, plaintiffs

must demonstrate “(1) a substantial likelihood of success on the merits; (2)

irreparable injury to the movant if the injunction is denied; (3) the threatened

injury to the movant outweighs the injury to the party opposing the preliminary

injunction; and (4) the injunction would not be adverse to the public interest.” Id.

at 1154. Plaintiffs must also comply with the procedural requirements of Fed. R.

Civ. P. 65. The district court properly held that the plaintiffs have not satisfied

the requirements for injunctive relief. They failed to file an affidavit or verified



      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -2-
complaint as required for the issuance of a temporary restraining order without

notice to other parties; they failed to set forth specific facts that demonstrate

immediate and irreparable injury is about to occur; and they failed to present facts

that would allow the court to fashion a proper order under Rule 65(d). Appellant

Richard Hackford’s motion to proceed without prepayment of fees is granted. He

is reminded to continue making partial payments until the filing fee is paid in full.

      AFFIRMED.

                                        Entered for the Court

                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -3-